Exhibit 10.1

 

COOPERATION AGREEMENT

 

This cooperation agreement dated 18th day of December 2007 (the “Agreement”) is
made between:

 

(1)                                  Norsk Hydro Produksjon AS, Drammensveien
264, N-0240 Oslo, Norway, a corporation organised under the laws of Norway with
organisation number 930 187 240 (“Hydro”); and

 

(2)                                  Ascent Solar Technologies, Inc., 8120
Shaffer Parkway, Littleton, CO 80127-410, USA, a corporation organised under the
laws of the State of Delaware (“Ascent”).

 

Hydro and Ascent are hereinafter collectively referred to as the “Parties” and
each a “Party”.

 

WHEREAS:

 

(A)                              Ascent was established in 2005 to manufacture
state of the art, thin-film monolithically-integrated CIGS flexible photovoltaic
modules (the “Products”).

 

(B)                                Hydro and its affiliated companies (the
“Hydro Group”) are global aluminium, aluminium products and energy corporations.

 

(C)                                Hydro currently owns 23% of all issued and
outstanding shares in Ascent and has an option to acquire up to 35% of all
issued and outstanding shares in Ascent.

 

(D)                               Ascent is expected to initiate a pilot phase
of manufacturing the Products in Q1 2008 (the “Pilot Phase”). In the Pilot
Phase, Ascent is expected to operate a pilot line with a nameplate production
capacity of 1.5 MW per year to demonstrate the scalability of the process and
produce Products for initial marketing and testing. The Pilot Phase will run
until a full scale manufacturing plant is being built. Such Plant is expected to
be fully operational from Q2 2010 and is expected to have a production capacity
of 25 MW per year (the “Commercial Phase”).

 

(E)                                 As a large stakeholder of Ascent, Hydro is
interested in assisting Ascent with the development and promotion of the
Products and bringing competitive Products to the market, and to explore the
application of the Products in Hydro Group’s building integrated photovoltaic
solutions (Hydro Group’s building integrated photovoltaic products are referred
to herein as the “Hydro Products”).

 

NOW THEREFORE THE PARTIES HAVE AGREED AS FOLLOWS:

 


1                                          COOPERATION


 

Products

 

--------------------------------------------------------------------------------


 

 

Prior to and during the Pilot Phase, Hydro Group and Ascent shall cooperate in
developing the Products and their application(s) to Hydro Products, through
testing, meetings and exchange of information during the Pilot Phase. Hydro
Group shall use its business network to market the Products and their
applications in the Hydro Products.

 

Ascent shall use commercially reasonable efforts to supply Hydro Group with
reasonable quantities of the annual production of the Products in the Pilot
Phase in order for Hydro Group to develop and satisfy market demand for the
Hydro Products. Hydro Group shall be entitled to use the Products for testing,
development and application in Hydro Products. Hydro also shall have an option
to purchase reasonable quantities of Ascent’s annual production of the Products
in the Commercial Phase to develop and satisfy market demand for the Hydro
Products. Ascent shall deliver the Products to Hydro Group at market price and
terms to be agreed by the Parties. Notwithstanding any inference to the
contrary, the Parties anticipate that Ascent will have opportunities to sell
Products to other companies, partners and buyers; and, when assessing the
reasonable quantity of Products to be supplied to Hydro Group, the Parties shall
take into consideration the monetary and/or strategic value to Ascent of
supplying Products to these third parties. Nothing in this Agreement shall be
construed as an exclusive supply agreement by Ascent in favour of Hydro Group.

 

Commercial manufacturing facility

 

Based on the experience gained in management and execution of large projects in
aluminium and oil and energy, Hydro Group will use reasonable efforts to assist
Ascent with project management and  engineering resources and methods to realise
commercial manufacturing facilities in a cost and time-efficient manner.

 

Hydro Group will also use reasonable efforts to assist Ascent in optimising and
streamlining Ascent’s Product manufacturing lines by providing lean
manufacturing expertise from aluminium product operations, including assistance
with project management, implementation of health, safety and environment
systems and quality assurance and testing.

 

European market presence

 

Hydro Group shall use its experience and presence in the European market to
assist Ascent in locating an area for a potential second plant and assist in
setting up ancillary arrangements for building such plant. Hydro Group shall
further support Ascent in its efforts to form strategic alliances with key
players in the solar industry in Europe.

 


2                                          NON-EXCLUSIVITY


 

The rights and obligations of the Parties under this Agreement shall not be
exclusive, which means that Ascent may cooperate with other entities in the
development of the Products, and the Hydro Group may cooperate with other
entities in the development of solar applications for its building systems or
other systems.

 

If and when cooperating with third parties, the confidentiality obligations of
the Parties set out in clause 6 below shall be strictly adhered to.

 

--------------------------------------------------------------------------------



 


 


3                                          NON-SOLICITATION


 

During the term of this Agreement, the Parties agree not to actively solicit for
engagement or employment any employees of the other Party without the prior
written consent of such other Party, except that this shall not prevent any
Party from employing or engaging any such employee who responds unsolicited to a
general recruiting campaign, or who, without solicitation, makes contact with
such Party seeking employment or other engagement.

 


4                                          TERM AND TERMINATION


 

This Agreement shall apply from its date until 31 December 2012.

 

Either party may terminate this Agreement with immediate effect by giving
written notice to the other party if either (i) the other party commits a
material breach of this Agreement and such breach is not remedied within 60 days
of receiving written notice of the breach; or (ii) Hydro (and its affiliates) is
no longer a greater than 5% shareholder of Ascent.

 

Upon termination of this Agreement, all rights and obligations of the parties
will cease to exist provided that (i) any accrued rights or remedies of the
parties in existence immediately prior to the termination of the Agreement shall
continue to exist; (ii) the parties obligations of confidence under clause 6 are
independent and survive termination of this Agreement; and (iii) any other term
by its nature intended to survive termination of this Agreement survives
termination of this Agreement.

 


5                                          NO REPRESENTATIONS, WARRANTIES OR
INDEMNIFICATION


 

The Parties agree and acknowledge that neither Party makes any express or
implied representation or warranty as to the adequacy, reasonableness, accuracy
or completeness of the assistance or information supplied during the cooperation
governed by this Agreement.

 

Notwithstanding any provision in this Agreement to the contrary, no Party shall
be liable under this Agreement for any direct or indirect, special or general
damages, or for consequential loss or damage such as loss of profit, or for any
punitive or exemplary damages howsoever the same may arise.

 


6                                          CONFIDENTIALITY


 

Except as set forth in this clause, each of the Parties agrees that any and all
information or objects being delivered or disclosed (whether orally or in
writing) to the other Party in connection herewith shall be deemed to be
confidential and proprietary, and shall use its reasonable best efforts to keep
such information or objects confidential as if it was its own confidential
information, except when (i) such disclosure is required by law, stock exchange
rules, regulations or by any order of any court or administrative body of
competent jurisdiction; (ii) such information is or has become public through no
fault of the receiving Party; or (iii) such information has been obtained
separately by the receiving Party from a third party that is not bound by any
obligation of confidentiality regarding such information; or (iv) such
disclosure is to financial rating agencies or to the receiving party’s lawyers,
accountants or investment bankers who are subject to obligations of
confidentiality to the receiving party; or (v) with the prior written approval
of the other Party, which approval shall not be unreasonably

 

--------------------------------------------------------------------------------


 

 

withheld. This clause shall be in full force and effect for a period of three
years after the termination of this Agreement.

 


7                                          GOVERNING LAW AND JURISDICTION


 

This Agreement is governed by, and shall be construed in accordance with, the
laws of England.

 

Any dispute arising out of or in connection with this Agreement, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved by arbitration under the LCIA Rules, which Rules are deemed
to be incorporated by reference into this clause. The number of arbitrators
shall be one. The seat, or legal place, of arbitration shall be London. The
language to be used in the arbitral proceedings shall be English.

 


8                                          MISCELLANEOUS


 

This Agreement constitutes the entire agreement between the parties in
connection with its subject matter and supersedes all previous agreements or
understandings between the parties in connection with its subject matter.

 

Nothing in this Agreement shall be deemed to neither constitute a partnership
between the Parties nor constitute either Party the agent of the other for any
purpose.

 

* * *

 

Executed as an agreement

 

For and on behalf of:

 

For and on behalf of:

 

 

 

Norsk Hydro Produksjon AS

 

Ascent Solar Technologies, Inc.

 

 

 

 /s/ Einar Glomnes

 

/s/ Matthew Foster

 

 

 

Einar Glomnes
Head Solar

 

 

 

--------------------------------------------------------------------------------